Citation Nr: 0606508	
Decision Date: 03/07/06    Archive Date: 03/14/06	

DOCKET NO.  05-23 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

Active service from November 1961 to November 1967 has been 
verified.  Almost four years of additional active service has 
been reported.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Muskogee, Oklahoma, that denied entitlement to service 
connection for PTSD.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran should further action be required.


REMAND

In order to grant service connection for PTSD, there must be 
credible evidence to support the veteran's assertion that a 
stressful event or events actually occurred.  A medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of a claimed inservice stressor or stressors.  
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 
Vet. App. 389, 395 (1996).  In this case, the evidence the 
veteran has provided thus far has been insufficient to verify 
a stressor.  In fact, as noted by the RO, names of 
individuals the veteran has reported as having been killed in 
Vietnam are not listed in the Vietnam Veterans Memorial 
Directory of Names.  The Board notes another problem in that 
the veteran indicated in a communication received in April 
2004 that three individuals in his unit were killed during 
the time frame he was assigned to the unit, that being May 
10, 1966, to August 2, 1966.  He recalled that one individual 
died on May 29, 1966, another on June 2, 1966, and a third in 
September 1967.  However, the personnel records available to 
the Board reflect that the veteran was assigned as a motor 
vehicle operator with the Headquarters Battery, 1st 
Battalion, 12th Marines, 3rd Marine Division (FWD), from July 
1965 to late August 1965.  The personnel records on file  
indicate that he was assigned to the Headquarters and 
Headquarters Squadron, Marine Corps Air Station, Yuma, 
Arizona, throughout 1966.  A review of the record reflects 
that no attempt has been made to obtain information regarding 
the activities of the Headquarters Battery of the 1st 
Battalion during July and August 1965, a time when members of 
the unit were apparently in Vietnam.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  The veteran must be requested to 
provide more specific information 
regarding any stressful incident or 
incidents he experienced while serving in 
Vietnam.  He is to be informed that this 
information is important to obtain 
supportive evidence of any stressful 
event or events, and his failure to 
provide as complete a response as 
possible may result in the denial of his 
claim for service connection for PTSD.  
He is to be advised of the 
inconsistencies in the evidence he has 
provided thus far.  In particular, he is 
to be asked to identify the unit to which 
he was assigned while serving in Vietnam.  
If he insists that his time in Vietnam 
was from May 10, 1966, to August 2, 1966, 
he should be asked to provide 
documentation corroborating this.  

2.  Based on the information obtained, 
the RO should prepare a summary of the 
claimed stressor or stressors.  If 
sufficiently detailed, the statement 
summarizing the veteran's allegations, 
should be forwarded to the Commandant of 
the Marine Corps, Headquarters, Personnel 
Management Support Branch (Code MSB-10), 
Quantico, Virginia,  22134, or if 
indicated, the Marine Corps Historical 
Center, Archives Section, Unit Diaries, 
Washington Navy Yard, 1254 Charles Morris 
Street, S.E., Washington, D.C., 20734, 
for verification of the alleged stressful 
event or events.  The unit should be 
requested to provide any information that 
might corroborate the veteran's alleged 
stressor(s), to include any diaries, 
command chronologies, or any other 
information pertaining to the activities 
of the Headquarters Battery, 1st 
Battalion, 12th Marines, 3rd Marine 
Division (FWD) in July and August 1965.  
Any information obtained should be 
associated with the claims folder.  If 
the search efforts result in negative 
results, documentation to that effect 
should be placed in the claims file.

3.  Thereafter, if warranted by the 
evidence obtained, the veteran should be 
provided with a psychiatric examination 
for the purpose of determining the nature 
and etiology of any psychiatric disorder 
present, including PTSD.  The examiner 
should specifically note that he or she 
has reviewed the entire claims folder, to 
include any information obtained from the 
United States Marine Corps personnel.  
All appropriate studies and tests, to 
include psychological testing, should be 
conducted.  Any opinion expressed should 
be based on a review of the entire claims 
folder.

4.  Then, VA should review and 
readjudicate the issue on appeal.  If the 
benefit sought is not granted, VA should 
provide the veteran and his 
representative with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  Then, the case should be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

